Title: From Thomas Jefferson to David Ramsay, 12 October 1785
From: Jefferson, Thomas
To: Ramsay, David



Sir
Paris Oct. 12. 1785.

The Mr. Fitzhughs the bearers of this letter being on the point of setting out, I have only time to inform you that after trying many booksellers and receiving a variety of propositions the best offer is of 900 livres for your book, paiable 12 months after the printing of it here shall be completed. The M. de Chastellux thinks it best to accept of this, I shall therefore do it this day. I should have been pleased to have obtained terms somewhat more like reason, but it could not be done. Being only a translation, others have a right to translate also and to sell in competition with the first. I have the honor to be with the greatest respect Sir Your most obedient humble servt.,

Th: Jefferson

